635 S.E.2d 750 (2006)
IN THE MATTER OF JONATHAN GOLDBERG.
S06Y1902
SUPREME COURT OF GEORGIA
Decided: October 2, 2006
PER CURIAM.
This matter is before the Court on the Report and Recommendation of the Special Master that Respondent Jonathan Goldberg be disbarred for his violations of Rules 1.15 (I) (a) and 1.15 (II) (b) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). Goldberg was personally served with a Formal Complaint in this matter but did not respond within the time required under Bar Rule 4-212 (a). Accordingly, he is in default and is deemed to have admitted the facts and allegations charged in the complaint. Goldberg did not seek a Review Panel review and, therefore, he has waived the right to file exceptions to the report or to request oral argument in this Court, see Bar Rule 4-217 (c).
On two occasions Goldberg wrote checks on his attorney trust account for which there were insufficient funds and which were not honored by his bank. On another occasion Goldberg wrote a check from his trust account for his personal use, not for earned attorney fees, for which there was insufficient funds and which was not honored by his bank. Finally, on three other occasions Goldberg wrote checks from his trust account for his personal use, not for earned attorney fees, after depositing funds into the trust account from his personal account to cover the checks. As deemed admitted by Goldberg's default, this conduct violated Rules 1.15 (I) (a) and 1.15 (II) (b), violations of which may be punished by disbarment.
We have reviewed the record and agree that disbarment is the appropriate punishment in this case. Goldberg violated duties owed to his clients, acted with intent and caused injury or potential injury. He also has had prior discipline (an Investigative Panel Reprimand on October 8, 2004 for violating Rule 1.15 (II), the confidentiality of which is waived by virtue of this subsequent proceeding, see Bar Rule 4-208), shown a pattern of misconduct, committed multiple offenses, and failed to comply with the rules of the disciplinary agency. Accordingly, it hereby is ordered that the name of Jonathan Goldberg be removed from the rolls of attorneys licensed to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).
Disbarred. All the Justices concur.